Order, Supreme Court, New York County (Francis Pecora, J.), entered May 15, 1991, which, upon renewal, denied plaintiffs’ motion for summary judgment, is unanimously affirmed, without costs or disbursements.
In this action brought to recover damages for false arrest, plaintiffs’ motion for summary judgment was properly denied. The record does not conclusively show that plaintiffs’ "confinement was not otherwise privileged”. (Broughton v State of New York, 37 NY2d 451, 456, cert denied sub nom. Schanbarger v Kellogg, 423 US 929.) The averments of the police which support the conclusion that plaintiffs’ arrests were justified, are in conflict with those offered by the plaintiffs in support of the motion and, thus, raised issues of fact. One of these issues is whether an exigent circumstance existed which justified a police order to plaintiffs to either leave the scene or perform their duties. Concur—Milonas, J. P., Rosenberger, Kupferman, Ross and Asch, JJ.